In an action to recover damages for personal injuries sustained by an infant plaintiff as a result of an alleged explosion of a bottle of Coca Cola carried by him in a shopping bag as he left the store where the purchase was made, the said plaintiff, by permission of this court, appeals from an order of the Appellate Term of the Supreme Court, dated June 29, 1961, which reversed a judgment of the Municipal Court of the City of New York, Borough of Brooklyn, entered December 9, 1960 after trial on a jury’s verdict of $650 in his favor, against the defendant bottling company, and which dismissed the complaint of said infant as to such defendant. Order affirmed, without costs. We find in this record no evidence that there was a defect in the bottle or that the tests made by defendant Bottling Company were inadequate or that it was otherwise negligent. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Rabin, JJ., concur.